Exhibit 10.1

 

THIRD AMENDMENT TO LEASE

 

 

THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”) is made to be effective
as of the ___ day of July, 2010, by and between 617 7th STREET ASSOCIATES, LLC,
a Delaware limited liability company (“Landlord”), and CYBERDEFENDER
CORPORATION, a California corporation (“Tenant”).

 

Recitals

 

A.        Landlord and Tenant entered into that certain Lease dated October 19,
2007, as amended by that certain First Amendment to Lease dated January 30, 2009
and that certain Second Amendment to Lease dated September 30, 2009 (as amended,
the “Lease”), covering certain space consisting of approximately 15,876 square
feet of net rentable area on the tenth (10th) floor of the Building (the
“Current Premises”) located at 617 West 7th Street, Los Angeles, California (the
“Building”).

 

B.         Tenant desires to expand the Premises under the Lease to include the
entire rentable area of the third (3rd) floor of the Building consisting of
approximately 15,876 square feet of net rentable area as more particularly
described on Exhibit A attached hereto (the “Third Floor Premises”).

 

C.        Unless otherwise expressly provided herein, capitalized terms used
herein shall have the meanings as designated in the Lease.

 

Agreement:

 

In consideration of the mutual covenants and agreements contained herein and in
the Lease, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1.         Expansion of Premises and Use of Third Floor Premises.  As of the
later of August 1, 2010 or the date by which the Third Floor Improvements (as
defined in the “Third Floor Work Letter” attached hereto as Exhibit C) are
substantially completed (the “Third Floor Effective Date”), the Premises shall
be expanded to include the Third Floor Premises in addition to the Current
Premises.  The period commencing on the Third Floor Effective Date and
continuing through the remainder of the Lease Term under the Lease (i.e., March
31, 2020), as the same may be extended, shall be referred to herein as the
“Third Floor Expansion Period”. The Third Floor Effective Date is anticipated to
occur on August 1, 2010 subject to Section 2 of this Third Amendment.  As of the
Third Floor Effective Date, all references in the Lease (and, where the context
so requires, in this Third Amendment) to the “Premises” shall be deemed to
include the Third Floor Premises and the Current Premises.  The Third Floor
Premises shall be included as part of the Premises, for all purposes, as of the
Third Floor Effective Date upon and subject to all of the terms, covenants and
conditions of the Lease (as amended hereby), and Tenant’s obligation to make
rental payments under the Lease with respect to the Third Floor Premises, as set
forth below, shall commence upon the Third Floor Effective Date.  After the
expansion of the Premises to include the Third Floor Premises as more fully set
forth in this

 

1

--------------------------------------------------------------------------------


 

Third Amendment, the Premises will be deemed to consist of 31,752 square feet of
net rentable area.

 

Within ten (10) days of request by Landlord, Tenant shall acknowledge the actual
Third Floor Effective Date by executing a Third Floor Effective Date Memorandum
in the form attached hereto as Exhibit B.  For purposes of this Section 1, the
Third Floor Improvements shall be deemed to be “substantially completed” on the
date that the Third Floor Improvements have been substantially completed other
than for any details of construction, mechanical adjustment or any other
similar, non-material matter the non-completion of which does not materially
interfere with Tenant’s use of the Third Floor Premises.  In the event of any
Tenant Delay (as defined in the Third Floor Work Letter), the date by which the
Third Floor Improvements are substantially completed for purposes of this
Section 1 shall be deemed to be the date the Third Floor Improvements would have
been substantially completed absent any Tenant Delay.

 

The “Permitted Use” for the Third Floor Premises only shall be general office
and sales call center use and such ancillary uses related thereto to the extent
permitted under applicable Laws and consistent with the uses of a first class
office building.

 

2.         Third Floor Delivery.  If Landlord fails to deliver possession of the
Third Floor Premises to Tenant on or before the anticipated Third Floor
Effective Date (i.e., August 1, 2010) for any reason whatsoever, the Lease and
this Third Amendment shall not be void or voidable, and Landlord shall not be
liable to Tenant for any loss or damage resulting therefrom.  Except for
Landlord’s construction of the Third Floor Improvements pursuant to Exhibit C in
a good and workmanlike manner, Tenant shall accept possession of the Third Floor
Premises in their current “as-is” condition.

 

3.         Construction of Improvements.  Subject to latent defects in the
Building mechanical systems and structure, Landlord shall have no obligation to
make any repairs, improvements, additions or alterations to the Third Floor
Premises (except for the Third Floor Improvements and as otherwise expressly set
forth in the Third Floor Work Letter and Exhibit C-1 thereto) or to provide any
tenant improvement allowance to Tenant in connection therewith.  Without
limiting the generality of the foregoing, the Work Letter attached to the Lease
as Exhibit E and the New Premises Work Letter attached to the Second Amendment
to Lease as Exhibit C shall not apply with respect to the Third Floor Premises.

 

4.         Amendment to Exhibit A.  To reflect the addition of the Third Floor
Premises to the Premises, as of the Third Floor Effective Date and continuing
throughout the remainder of the Lease Term (as the same may be extended),
Exhibit A to the Lease shall be amended to also include Exhibit A to this Third
Amendment.

 

5.         Base Monthly Rent – Third Floor Premises.  Commencing on the Third
Floor Effective Date hereof and continuing each month throughout the remainder
of the Lease Term, in addition to the Base Monthly Rent under the Lease with
respect to the Current Premises, Tenant shall pay Base Monthly Rent under the
Lease with respect to the Third Floor Premises in accordance with Section 3 of
the Lease as follows:

 

2

--------------------------------------------------------------------------------


 

Months

Base Monthly Rent

Third Floor Effective Date – Month 12 of the Third Floor Expansion Period *

$35,059.50

Month 13 – 24 of the Third Floor Expansion Period

$36,111.29

Month 25 – 36 of the Third Floor Expansion Period

$37,194.62

Month 37 – 48 of the Third Floor Expansion Period

$38,310.46

Month 49 – 60 of the Third Floor Expansion Period

$39,459.78

Month 61 –  72 of the Third Floor Expansion Period

$40,643.57

Month 73 –  84 of the Third Floor Expansion Period

$41,862.88

Month 85 –  96 of the Third Floor Expansion Period

$43,118.76

Month 97 – 108 of the Third Floor Expansion Period

$44,412.33

Month 109 –  March 31, 2020

$45,744.70

 

*Notwithstanding the foregoing, and on the express condition that no default
(which is not cured within five (5) days after written notice to Tenant of such
default or, if longer, within the applicable notice and cure period under the
Lease) occurs under the Lease, Tenant shall be entitled to an abatement of Base
Monthly Rent with respect to the Third Floor Premises only for Months 1 through
6 of the Third Floor Expansion Period and, if and only if Tenant does not
exercise the Termination Option (as defined in Section 9 below), Months 62 and
72, such that the effective Base Monthly Rent with respect to the Third Floor
Premises for such months shall be Zero Dollars ($0.00).  Notwithstanding such
concession of Base Monthly Rent, Landlord and Tenant agree that Tenant’s
obligation to pay Base Monthly Rent for the Third Floor Premises shall continue
throughout the Third Floor Expansion Period, and in the event that a default
(which is not cured within five (5) days after written notice to Tenant of such
default or, if longer, within the applicable notice and cure period under the
Lease) occurs under the Lease prior to Month 55 of the Third Floor Expansion
Period, then all Base Monthly Rent for the Third Floor Premises not collected by
Landlord during the Third Floor Expansion Period due to the foregoing Base
Monthly Rent abatement shall, as of the date of Tenant’s default, become
immediately due and payable with interest on such sums at the lesser of 15% per
annum or the maximum rate permitted by law from the date such Rent was
originally due to the date of payment.  If (a) no such default (which is not
cured within five (5) days after written notice to Tenant of such default or, if
longer, within the applicable notice and cure period under the Lease) shall
occur prior to Month 55 of the Third Floor Expansion Period and (b) a default
(which is not cured within five (5) days after written notice to Tenant of such
default or, if longer, within the applicable notice and cure period under the
Lease) shall occur on or after Month 55 of the Third Floor Expansion Period,
then the unamortized portion of such Base Monthly Rent for the Third Floor
Premises not collected by Landlord during the Third Floor Expansion Period due
to the foregoing Base Monthly Rent abatement shall, as of the date of Tenant’s
default, become immediately due and payable with interest on such sums at the
lesser of 15% per annum or the maximum rate permitted by law from the date such
Rent was originally due to the date of payment.  For purposes of the preceding
sentence, such amortization period shall commence at the beginning of Month 55
of the Third Floor Expansion Period and shall end at the end of Month 108 of the
Third Floor Expansion Period (the “Third Floor Amortization Period”), and the
amount of Base Monthly Rent for the Third Floor Premises not collected by
Landlord during the Third Floor Expansion Period due to the foregoing Base
Monthly Rent abatement (with interest thereon) as of Month 55 of the Third Floor
Expansion Period shall be amortized over the

 

3

--------------------------------------------------------------------------------


 

Amortization Period on a straight-line basis (using interest thereon at the
lesser of 15% per annum or the maximum rate permitted by law).  Landlord’s
right, as described herein, to collect Base Monthly Rent previously abated
during the Third Floor Expansion Period shall be independent of and in addition
to Landlord’s other rights and remedies available to it pursuant to the Lease or
otherwise available at law or in equity.  Without limiting the foregoing,
Landlord shall have the right to “buy back” from Tenant its right to the abated
Base Monthly Rent with respect to Month 62 (exercisable at anytime prior to
Month 62) and Month 72 (exercisable at anytime prior to Month 72) of the Third
Floor Expansion Period on a net present value basis using a discount rate of
nine percent (9%) per annum.  If Landlord so purchases Tenant’s right to the
abated Base Monthly Rent with respect to Months 62 and/or 72 of the Third Floor
Expansion Period, then Tenant shall no longer be entitled to the applicable Base
Monthly Rent abatement.

 

6.         Additional Rent – Third Floor Premises; Modification of Tenant’s
Share.  Commencing on the Third Floor Effective Date and continuing throughout
the remainder of the Lease Term (as the same may be extended), Landlord shall
determine and Tenant will pay Tenant’s Share of Expense Increases with respect
to the Third Floor Premises in accordance with the terms and provisions of
Article 4 of the Lease except that the Base Year as set forth in Section Q of
the Summary of Basic Lease Terms shall be adjusted to reflect a Base Year of
calendar year 2010.  In connection therewith, effective as of the Third Floor
Effective Date, Tenant’s Share as set forth in Section F of the Summary of Basic
Lease Terms shall be increased to 16.51% in total (calculated by dividing 31,752
into 192,323).  Except as amended hereby, all rental, including, without
limitation, Base Monthly Rent and Tenant’s Share of Expense Increases, shall be
payable in accordance with the terms and provisions of the Lease.

 

7.         Additional Cash Security Deposit. 

 

A.        Contemporaneously with the execution of this Third Amendment, Tenant
shall pay to Landlord the amount of $158,760.00 as an additional security
deposit (the “Third Floor Security Deposit”), which Third Floor Security Deposit
will be deemed part of the Security Deposit held by Landlord pursuant to the
terms of the Lease and shall be subject to all of the terms and conditions of
the Lease including, without limitation, Article 6 of the Lease, as pertains to
the Security Deposit.  Landlord and Tenant acknowledge and agree that Landlord
is currently holding a cash Security Deposit in the amount of $87,608.00 (the
“Tenth Floor Security Deposit”), and that with the addition of the Third Floor
Security Deposit, Landlord will be holding a total of $246,368.00 as a cash
Security Deposit under the Lease (the “Cash Security Deposit”) in addition to
the Letter of Credit (as defined in the Second Amendment to Lease).  The phrase
“which remaining amount is anticipated to equal $45,745.12” in the last sentence
of Section 10.A of the Second Amendment to Lease shall be deleted; provided,
however, the same shall not affect the potential reduction of the Tenth Floor
Security Deposit as set forth in Section 10.A of the Second Amendment to Lease.

 

B.         Commencing on the first year anniversary of the Third Floor Effective
Date and on each anniversary of the Third Floor Effective Date thereafter until
and including the seventh (7th) anniversary thereof, Tenant may reduce the
amount of the Third Floor Security Deposit by $16,145.14, provided that no Event
of Tenant’s Default has occurred under the Lease and no default under the Lease
then exists.

 

4

--------------------------------------------------------------------------------


 


8.     RIGHT OF FIRST OFFER.

 

A.        If Tenant is not and has not been in default of any term or provision
of this Lease, has not exercised the Termination Option and has not assigned
this Lease or sublet in the aggregate more than twenty-five percent (25%) of the
Premises or agreed to do so in the future, commencing on the date this Third
Amendment is fully executed by Tenant and Landlord, Tenant shall have a right of
first offer (the “Right of First Offer”) to lease all rentable space contiguous
to the Premises on the second (2nd) and fourth (4th) floors of the Building (the
“ROFO Space Area”) pursuant to the terms of this Section 8.  For purposes
hereof, (i) if the Premises does not then contain any portion of the second
(2nd) floor of the Building, then the entire rentable area of the second (2nd)
floor shall be considered “contiguous” to the Premises (so long as the Premises
then contains the entire rentable space located on the third (3rd) floor of the
Building), and (ii) if the Premises does not then contain any portion of the
fourth (4th) floor of the Building, then the entire rentable area of the fourth
(4th) floor shall be considered “contiguous” to the Premises (so long as the
Premises then contains the entire rentable space located on the third (3rd)
floor of the Building).  For purposes hereof, (a) if the Premises does then
contain any portion of the second (2nd) floor of the Building, then only the
portions of the second (2nd) floor of the Building that are actually contiguous
to the portions of the Premises then located on the second (2nd) floor shall be
considered “contiguous” to the Premises, and (b) if the Premises does then
contain any portion of the fourth (4th) floor of the Building, then only the
portions of the fourth (4th) floor of the Building that are actually contiguous
to the portions of the Premises then located on the fourth (4th) floor shall be
considered “contiguous” to the Premises.  The Right of First Offer of Tenant
contained herein shall be subject and subordinate to any rights of refusal,
offer, renewal, expansion or extension or any other similar preferential rights 
existing under any other tenant leases for the Building as of the date of this
Lease.  Tenant shall have no such Right of First Offer if the existing tenant of
the applicable ROFO Space (defined below) is interested in extending or renewing
its lease for such ROFO Space or entering into a new lease for the same.

 

B.         Landlord shall give Tenant written notice of the availability for
leasing of all or any portion of the ROFO Space Area (the “Offer Notice”) as and
when such ROFO Space Area becomes “available for leasing”, specifying the
material terms on which Landlord proposes to lease to Tenant the ROFO Space Area
or applicable portion thereof (a “ROFO Space”) and shall offer to Tenant the
opportunity to lease such ROFO Space on the terms specified on the Offer
Notice.  The notice shall set out the Base Monthly Rent, tenant improvement
allowance (if any) and other terms and conditions upon which Landlord would at
that time offer to other possible tenants of the ROFO Space.  As to any of the
ROFO Space Area which is currently subject to an existing lease, such ROFO Space
shall be deemed to become “available for leasing” when such existing lease
expires or on such earlier date that Landlord elects to begin to market and
offer such ROFO Space to other prospective tenants.  As to any of the ROFO Space
Area which is not now subject to an existing lease, such ROFO Space shall be
deemed to become available for leasing when Landlord elects to begin to market
and offer such ROFO Space to other prospective tenants.

 

5

--------------------------------------------------------------------------------


 

C.        Tenant shall have ten (10) business days after the date of giving of
the Offer Notice in which to accept such offer by written notice to Landlord. 
Upon such acceptance by Tenant, the applicable ROFO Space shall be leased to
Tenant on the terms set forth in the Offer Notice and on the additional terms
and provisions set forth in this Lease (except to the extent inconsistent with
the terms set forth in the Offer Notice), and the parties shall promptly (and in
all events within ten (10) business days after delivery of Tenant’s acceptance)
execute a lease amendment or other written agreement containing the terms of the
Offer Notice and containing or incorporating all other terms and provisions of
the Lease not inconsistent with the terms of said Offer Notice, except as the
parties may otherwise mutually agree; provided, however, that the failure of the
parties to execute such a lease amendment or other agreement shall not impair
the validity or the legally binding nature of Tenant’s leasing of the ROFO Space
pursuant to its acceptance of the offer set forth in the Offer Notice, and
Tenant’s written acceptance of such offer shall be sufficient to cause the
parties to be mutually bound by Tenant’s leasing of such ROFO Space on the terms
set forth in the Offer Notice and on the additional terms and provisions set
forth in the Lease (except to the extent inconsistent with the terms set forth
in the Offer Notice).  The term with respect to the ROFO Space shall begin on
the date the ROFO Space becomes available for occupancy by Tenant (which shall
include completion of improvements to be performed by Landlord, if any, as
specified in the Offer Notice) (the “ROFO Commencement Date”) and shall be for
the term set forth in the Offer Notice (or where no such term is specified in
the Offer Notice, the term with respect to the ROFO Space shall end upon the
expiration or earlier termination of the Lease Term (including all extensions
thereof)).  Tenant shall accept the ROFO Space in its “AS IS” condition, and
Landlord shall have no obligation to make any repairs, improvements, additions
or alterations to the ROFO Space or to provide any tenant improvement allowance
to Tenant (except for any tenant improvement allowance, if any, expressly set
forth in the Offer Notice, and except as otherwise expressly set forth in the
Offer Notice).  Without limiting the generality of the foregoing, the
Termination Option shall not apply with respect to the ROFO Space except as
otherwise expressly set forth in the Offer Notice.

 

D.        If Tenant does not accept Landlord’s offer within the allotted time,
the Right of First Offer with respect to such ROFO Space shall become null and
void and of no force or effect, and Landlord shall be free to lease such ROFO
Space to any other party on any terms.

 

9.         Amended Right to Terminate.  Section 13 of the Second Amendment to
Lease shall be deleted in its entirety and replaced with the following:

 


“           13.       OPTION TO TERMINATE.  TENANT SHALL HAVE THE ONE-TIME
OPTION TO TERMINATE THIS LEASE (THE “TERMINATION OPTION”) WITH RESPECT TO THE
PORTIONS OF THE PREMISES LOCATED ON THE THIRD (3RD) FLOOR AND THE TENTH (10TH)
FLOOR (I.E., ONLY THE CURRENT PREMISES AND THE THIRD FLOOR PREMISES) (THE
TERMINATION PREMISES”), WITH SUCH TERMINATION TO OCCUR EFFECTIVE MARCH 31, 2016
(THE “TERMINATION DATE”), PROVIDED TENANT GIVES LANDLORD WRITTEN NOTICE OF ITS
ELECTION TO SO TERMINATE NO LATER THAN JUNE 30, 2015 AND PROVIDED TENANT IS NOT
IN DEFAULT UNDER THE LEASE AT THE TIME OF THE GIVING OF SUCH NOTICE.  ON THE
DATE TENANT DELIVERS WRITTEN NOTICE TO LANDLORD OF ITS ELECTION TO TERMINATE
THIS LEASE WITH RESPECT TO THE TERMINATION PREMISES ONLY, TENANT SHALL PAY
LANDLORD AN AMOUNT EQUAL TO FOUR HUNDRED SEVENTY-ONE THOUSAND FOUR HUNDRED
SEVENTY-


 

6

--------------------------------------------------------------------------------


 


FIVE DOLLARS ($471,475.00) (THE “TERMINATION FEE”).  THE REMAINING TENTH FLOOR
SECURITY DEPOSIT (AS DEFINED IN THE THIRD AMENDMENT TO LEASE) SHALL BE APPLIED
TOWARDS THE TERMINATION FEE.  AS OF THE TERMINATION DATE: (1) ALL BASE MONTHLY
RENT, ADDITIONAL RENT AND OTHER SUMS PAYABLE BY TENANT UNDER THE LEASE WITH
RESPECT TO THE TERMINATION PREMISES SHALL BE PAID THROUGH AND APPORTIONED AS OF
THE TERMINATION DATE; (2) NEITHER PARTY SHALL HAVE ANY RIGHTS, LIABILITIES OR
OBLIGATIONS UNDER THE LEASE WITH RESPECT TO THE TERMINATION PREMISES FOR THE
PERIOD ACCRUING AFTER THE TERMINATION DATE, EXCEPT THOSE WHICH, BY THE
PROVISIONS OF THIS LEASE, EXPRESSLY SURVIVE THE TERMINATION OF THE LEASE; AND
(3) TENANT SHALL SURRENDER THE TERMINATION PREMISES IN THE CONDITION REQUIRED
UNDER THE LEASE.  TENANT’S OPTION TO TERMINATE AS SET FORTH IN THIS SECTION IS
PERSONAL TO THE TENANT NAMED HEREIN..”

 

10.       Temporary Space.

 

A.        Tenant currently occupies on a temporary basis Suite 401 (consisting
of approximately 4,742 square feet of net rentable area located on the fourth
floor of the Building) and Suite 404 (consisting of approximately 2,395 square
feet of net rentable area located on the fourth floor of the Building) and
desires to occupy on a temporary basis Suite 605 (consisting of approximately
2,168 square feet of net rentable area located on the sixth floor of the
Building) (collectively, the “Temporary Space”).  Tenant shall have the right to
continue to lease, on a temporary basis, the Temporary Space on the terms and
conditions contained herein.  The term of such lease (the “Temporary Space
Term”) shall be deemed to have commenced on February 1, 2010 with respect to
Suites 401 and 404 and on the date this Third Amendment is fully executed by
Landlord and Tenant with respect to Suite 605 and shall continue until the date
which is ten (10) days after the Third Floor Effective Date (the “Temporary
Space Expiration Date”) or the earlier termination of the Lease. Tenant agrees
and acknowledges that it is currently in possession of Suite 401 and Suite 404
and agrees to accept the entire Temporary Space in its current “as is”
condition, and Landlord shall have no obligation to make any repairs,
improvements, additions or alterations to the Temporary Space.

 

B.         Tenant shall use the Temporary Space solely for the Permitted Use
under the Lease, and for no other purposes whatsoever.  Subject to the foregoing
limitation on use, during the Temporary Space Term, the Temporary Space will be
deemed a portion of the “Premises” for all purposes under the Lease, including,
without limitation, Tenant’s insurance and indemnity obligations under the
Lease; provided, however, that no Base Monthly Rent or Common Operating Expenses
with respect to the Temporary Space shall be due and payable during the
Temporary Space Term.  On or before the Temporary Space Expiration Date or the
earlier termination of the Lease, Tenant shall vacate the Temporary Space and
surrender the same to Landlord, broom clean and otherwise in the same condition
in which Tenant took occupancy thereof, ordinary wear and tear excepted. 
Without limiting the generality of the foregoing, Landlord shall have the right
to require that Tenant remove all data cabling and wiring installed by Tenant in
the Temporary Space and all improvements and alterations constructed by Tenant
in the Temporary Space (if any) on or prior to the Temporary Space Expiration
Date or the earlier termination of the Lease, and repair any damage caused by
such removal.  In the event that Tenant fails to vacate the Temporary Space on
or before the Temporary Space Expiration

 

7

--------------------------------------------------------------------------------


 

Date or the earlier termination of the Lease, Tenant shall be deemed a tenant at
sufferance and Landlord shall have all rights and remedies under the Lease
(including, without limitation, Section 19.4 of the Lease) and all rights and
remedies under law or at equity, including the right to file suit under
California law for possession of the Temporary Space, and to recover damages
incurred by Landlord as a result of such holding over by Tenant.  The 150%
holdover amount set forth in Section 19.4 of the Lease shall be applied against
an annual Base Monthly Rental rate of $26.50 per square foot of net rentable
area.  No holdover by Tenant or payment by Tenant after the expiration of the
Temporary Space Term or the earlier termination of the Lease shall be construed
to extend the Temporary Space Term or prevent Landlord from immediate recovery
of possession of the Temporary Space by summary proceedings or otherwise.  If
Landlord is unable to deliver possession of the Temporary Space to a new tenant,
or to perform improvements for a new tenant, as a result of Tenant’s holdover,
such failure shall constitute a event of default hereunder, and Tenant shall be
liable to Landlord for, and shall protect Landlord from and indemnify and defend
Landlord against, all losses and damages, including any claims made by any
succeeding tenant resulting from such failure to vacate, and any consequential
damages that Landlord suffers from the holdover.

 

11.       Signage.  Subject to Section 19.1 of the Lease, Tenant shall have the
right to install at its sole cost a Building standard exterior plaque denoting
the name of Tenant at a location determined by Landlord next to the Building
entrance (on either the right or left side thereof as determined by Landlord). 
Such plaque shall not exceed the size of the exterior plaque denoting “The
Chicago School of Professional Psychology” located next to the Building
entrance.  The exact size, coloring, materials, design and lettering of such
plaque shall be subject to Landlord’s prior written approval, which approval may
be withheld in Landlord’s sole discretion.  All costs associated with
installing, maintaining and removing such signage will be at Tenant’s sole cost
and expense.  The signage rights granted to Tenant under this Section 11 are
personal to Tenant, shall not be transferable in the event of any assignment,
subletting or other transfer of Tenant’s interest in this Lease and shall be in
effect only during such times that Tenant occupies at least one (1) full floor
of the Building.

 

12.       Supplemental HVAC.  Tenant’s use of the supplemental HVAC unit serving
the Third Floor Premises shall be separately metered for electricity and
condenser water use (by E-Mon D-Mon meter or otherwise) and the actual cost
incurred by Landlord with respect to such electricity and condenser water shall
be paid by Tenant within fifteen (15) days of receipt of an invoice from
Landlord therefor.  Tenant’s use of such supplemental HVAC shall not be subject
to the after-hours HVAC charges set forth in the third sentence of Section 10.2
of the Lease

 

13.       Brokers.  Neither Landlord nor Tenant has dealt with any broker or
agent in connection with the negotiation or execution of this Third Amendment
other than CB Richard Ellis, Inc., which has acted as Landlord’s broker, and
Stone-Miller, which has acted as Tenant’s broker.  Tenant and Landlord shall
each indemnify the other party against all costs, expenses, attorneys’ fees, and
other liability for any commissions or other compensation claimed by any other
broker or agent claiming the same by, through, or under the indemnifying party.

 

14.       Time of the Essence.  Time is of the essence with respect to Tenant’s
execution and delivery of this Third Amendment to Landlord.

 

8

--------------------------------------------------------------------------------


 

15.       Binding Effect.  Except as modified by this Third Amendment, the terms
and provisions of the Lease shall remain in full force and effect, and the
Lease, as modified by this Third Amendment, shall be binding upon the parties
hereto, their successors and assigns.  This Third Amendment shall become
effective only after the full execution and delivery hereof by Landlord and
Tenant.

 

16.       Ratification of Lease.  All of the terms and provisions of the Lease,
as herein amended and supplemented, are hereby ratified and confirmed, and shall
remain in full force and effect.

 

[Remainder of page left intentionally blank]

 

9

--------------------------------------------------------------------------------


 

EXECUTED as of the day and year first above written.

 

 

LANDLORD:

 

 

 

617 7TH STREET ASSOCIATES, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

617 Partners, LP, a Colorado

 

 

 

limited partnership

 

 

 

Its:

Manager

 

 

 

 

 

 

 

 

By:

AVF Management, LLC,

 

 

 

 

a Colorado limited liability company

 

 

 

 

Its:

General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

Voting Member

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

CYBERDEFENDER CORPORATION,

 

a California corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEPICTION OF THIRD FLOOR PREMISES

 

[attached]

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

THIRD FLOOR EFFECTIVE DATE MEMORANDUM

 

LANDLORD:

617 7th STREET ASSOCIATES, LLC

 

 

TENANT:

CYBERDEFENDER CORPORATION

 

 

THIRD AMENDMENT DATE:

July     , 2010

 

 

THIRD FLOOR PREMISES:

617 West 7th Street, Third Floor

 

The “Third Floor Effective Date” under the Third Amendment is hereby established
as                             .

 

 

 

LANDLORD:

 

 

 

617 7TH STREET ASSOCIATES, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

617 Partners, LP, a Colorado

 

 

 

limited partnership

 

 

 

Its:

Manager

 

 

 

 

 

 

 

 

By:

AVF Management, LLC,

 

 

 

 

a Colorado limited liability company

 

 

 

 

Its:

General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

Voting Member

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

CYBERDEFENDER CORPORATION,

 

a California corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

WORK LETTER

 

This Work Letter (the “Third Floor Work Letter”) constitutes part of the Third
Amendment to Lease dated as of July     , 2010 between 617 7th STREET
ASSOCIATES, LLC, a Delaware limited liability company (“Landlord”), and
CYBERDEFENDER CORPORATION, a California corporation (“Tenant”).

 

 

1.         Work Letter.  This Third Floor Work Letter sets forth the terms and
conditions relating to the construction of the Third Floor Improvements (defined
below) to be performed in the Third Floor Premises by Landlord.  Except as
otherwise set forth in this Third Floor Work Letter, Landlord shall construct
the Third Floor Improvements at Landlord’s sole cost and expense.

 

2.         Third Floor Improvements.  The improvements described on the detailed
space plan attached hereto as Exhibit C-1 (the “Space Plan”) are hereinafter
called the “Third Floor Improvements”.

 

3.         Governmental Requirements.  If Landlord determines at any time that
changes in the Third Floor Improvements are required as a result of Laws, or are
required at the insistence of any governmental entity or agency whose approval
may be required with respect to the Third Floor Improvements, or are required as
a result of unanticipated conditions encountered in the course of construction,
then Landlord shall promptly (a) advise Tenant of such circumstances and
(b) cause revised plans reflecting such changes to be prepared and submitted to
Tenant for Tenant’s information.  Tenant shall not have the right to disapprove
any such changes necessitated by applicable Laws or as a condition of any
required governmental approvals or consents or as a result of unanticipated
conditions, but to the extent Tenant identifies to Landlord any concerns arising
out of any such requirements, conditions or changes described in this sentence,
Landlord and Tenant shall cooperate reasonably, diligently and in good faith to
discuss possible changes in the nature or scope of the Third Floor Improvements
that might minimize or avoid the effects of such Laws, conditions or changes, it
being understood and agreed that in no event shall any delays caused by any such
changes (including any changes to address Tenant’s concerns regarding any such
requirement, condition or change in Landlord’s sole discretion) be considered
Tenant Delays hereunder.

 

4.         General Contractor.  Landlord shall have the right to select the
general contractor and all subcontractors used in connection with the
construction of the Third Floor Improvements.  Landlord shall independently
retain the general contractor to construct the Third Floor Improvements. 
Landlord shall endeavor to provide Tenant with its estimated construction
schedule for the Third Floor Improvements which shall include, without
limitation, the estimated date of early access pursuant to Section 8 of this
Third Floor Work Letter.  Landlord shall further endeavor to notify Tenant’s
Construction Liaison (defined below) by email or by telephone at least
twenty-four (24) hours in advance of any construction status meeting, and
Tenant’s Construction Liaison shall be permitted, but not required, to attend
any such construction status

 

C-1

--------------------------------------------------------------------------------


 

meetings.  “Tenant’s Construction Liaison” shall be Kevin Harris whose telephone
number is (213) 689-8631 x127 and email address is kevin@cyberdefender.com. 
Tenant may not change Tenant’s Construction Liaison without Landlord’s prior
written consent, which consent shall not be unreasonably withheld.  Landlord’s
efforts to notify Tenant of the estimated construction schedule (including,
without limitation, the estimated date of early access pursuant to Section 8 of
this Third Floor Work Letter) and construction status meetings as set forth
above shall be as an accommodation only, and Landlord shall have no liability if
it fails to give Tenant notice of any such schedule (or changes thereto) or
meetings.

 

5.         Default.  Notwithstanding anything herein to the contrary, Landlord
shall not be obligated to continue constructing the Third Floor Improvements
during the continuance of an uncured default under the Lease, and Landlord’s
obligation to do the same shall only resume when and if such default is cured. 
Any delay resulting from Landlord discontinuing the construction of the Third
Floor Improvements during the continuance of an uncured default by Tenant under
the Lease shall be a Tenant Delay (as defined below).

 

6.         Tenant Delay.  If Landlord is delayed in the performance of the Third
Floor Improvements as a result of the acts or omissions of Tenant or Tenant’s
Agents including, without limitation, changes requested by Tenant to the Space
Plan and/or the Third Floor Improvements, Tenant’s failure to comply with any of
its obligations under the Lease or this Third Floor Work Letter, the
specification of any materials or equipment with long lead times or the
inclusion in the Third Floor Improvements of specialty improvements with
construction times longer than those for standard office improvements (each such
delay, a “Tenant Delay”), the Third Floor Improvements shall be deemed to be
substantially completed on the date that Landlord could reasonably have been
expected to have substantially completed the Third Floor Improvements absent any
such delay.  Tenant shall be responsible for all costs reasonably incurred by
Landlord as a result of a Tenant Delay or any changes requested by Tenant to the
Space Plan and/or the Third Floor Improvements.

 

7.         Cleaning.  Upon completion of the Third Floor Improvements, Landlord
shall clean the Third Floor Premises at Landlord’s sole cost and expense prior
to delivery of the Third Floor Premises to Tenant.

 

8.         Early Access.  So long as such early access does not interfere with
Landlord’s construction of the Third Floor Improvements, Tenant and Tenant’s
agents shall have the right to access the Third Floor Premises approximately two
(2) weeks prior to the substantial completion thereof for the purpose of
installing its furniture, equipment, data, telecommunications systems and trade
fixtures or otherwise preparing the Third Floor Premises for occupancy.  Such
access shall be subject to all of the terms of the Lease except the obligation
to pay Base Monthly Rent or Common Operating Expenses with respect to the Third
Floor Premises only.  To the extent the substantial completion of the Third
Floor Improvements shall be delayed as a direct result of Tenant’s activities in
the Third Floor Premises during such early access, such delay shall be deemed a
Tenant Delay.

 

9.         Restoration.  If Landlord so requests, Tenant shall, prior to the
expiration or sooner termination of this Lease, remove any non-standard
improvements to the Third Floor Premises and repair all damage caused by such
removal.  If the Third Floor Premises are not so

 

C-2

--------------------------------------------------------------------------------


 

surrendered at the termination of the Lease (as amended hereby), Tenant shall be
liable to Landlord for all costs incurred by Landlord in returning the Third
Floor Premises to the required condition, plus interest on all costs incurred at
the Agreed Interest Rate.

 

10.       Further Expansions.  This Third Floor Work Letter shall not be deemed
applicable to any additional space added to the Premises at any time or from
time to time, whether by any options under the Lease or otherwise, or to any
portion of the original Premises or any additions to the Premises in the event
of a renewal or extension of the Lease Term, whether by any options under the
Lease or otherwise, unless expressly so provided in the Lease or any amendment
or supplement to the Lease.

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT C-1 TO THIRD FLOOR WORK LETTER

 

SPACE PLAN

 

[attached]

 

--------------------------------------------------------------------------------